An EU Strategy for the Black Sea (debate)
The next item is the report by Mr Ungureanu, on behalf of the Committee on Foreign Affairs, on an EU strategy for the Black Sea.
rapporteur. - Madam President, exactly three years ago, the European Parliament endorsed the Black Sea Synergy. This was the first step towards a coherent policy in one of the most sensitive areas in Europe, and it was a step in the right direction because the Black Sea is now widely analysed - and feared - as a converging space of political, strategic and security hopes, strengths and ambitions.
Today, our policy in the area can be further developed. This House can play a crucial role in upgrading EU policies to a fully-fledged EU strategy. This is actually the main idea in the report I initiated with the support of my colleagues from the Foreign Affairs Committee and Parliament as a whole.
But why a new report on the Black Sea and why an EU strategy for the Black Sea? Some people would say that the Black Sea is a small sea. Indeed it is, but if we exchange this map for a strategy map, the Black Sea becomes huge. There is also another factor: the Black Sea is getting blacker and blacker.
Since the accession of Bulgaria and Romania, the Black Sea is now partially an internal EU sea. However, developments in the region are often unpredictable: tensions accumulate and misunderstandings abound. A summary analysis of the Black Sea region leads to the conclusion that the negative challenges in this area persist or are, indeed, gaining in intensity. The Georgia-Russia war of 2008, the unsolved and so-called 'frozen' conflicts, and the worrying deterioration of democratic rule in Ukraine and Russia are all very serious developments and vivid examples of the security risks in the area.
If we examine the current results of EU involvement in the region, they seem at least mixed. The EU policy approach towards the Black Sea lacks mechanisms for monitoring, evaluation and follow-up. The Black Sea region is not visible enough in debates in Brussels, and EU funding for the region is fragmented and complicated.
While building upon the merits of the Black Sea Synergy which we adopted three years ago, a new EU strategy for the Black Sea should put in place a stronger policy and concrete tools. Let me mention just two of the recommendations in the report. The first concerns adequate resources: if the EU wants to play a key role in the Black Sea region, it needs to devote adequate resources, both financial and human. The creation of a separate budget line in the EU budget is vital. The second recommendation is for the elaboration of an EU action plan with clear objectives and tasks, including regular ministerial-level meetings of the relevant countries.
The EU strategy for the Black Sea should not underestimate, or overestimate, any state in the area. The principles of inclusiveness and regional ownership should be reflected in an important role for Turkey and Russia, but also for all the regional partners, in the success of regional cooperation.
To conclude, I should like to thank all my colleagues for their very positive contributions to the final version of this report. I think we all agree that this House expects the Commission and the Council to turn this report into reality. The strategic and beneficial involvement of the EU in the Black Sea region should become a fact.
Member of the Commission. - Madam President, I am very glad that the Black Sea region is high on the agenda of the European Parliament. This region is important for the European Union and we need to focus on it to reflect its extreme sensitivity for us.
I want to thank and congratulate the rapporteur for the Committee on Foreign Affairs, Mr Traian Ungureanu, on an excellent and very substantive report. The report and its recommendations are interesting and innovative on the many issues.
Since the latest enlargement, the Black Sea is also an EU sea. We have responsibilities towards it, just as we do to all other basin regions that border us. We have to tackle this new responsibility resolutely.
As part of the European Neighbourhood Policy, we already have an initiative targeting this region: the Black Sea Synergy. However, we must admit that its implementation has proved much more difficult than we had thought. Not everything we want to do is being welcomed with enthusiasm by everybody in the region.
Precisely for these reasons, Parliament has chosen an approach based on regional ownership and fostering dialogue. I believe that this is now the right approach for us to pursue, but these commitments can only be credible if and when they bring concrete improvements to the peoples in the region.
Thus, the report on developing a new European Union strategy for the Black Sea represents our commitment to the region and to our Member States who belong to this area by giving them our full support in facing the challenges linked to their specific geographic situation.
We understand that a strategy for the Black Sea region should not be interpreted as a replacement for existing efforts, particularly the Black Sea Synergy. It should rather be a comprehensive framework where guidance can be found for all European Union activities in the region.
The Black Sea strategy can provide an ideal occasion to review our interests in the region, including strategic, political and economic interests, and to discuss how best they can be achieved. Parliament has identified the appropriate fields in which the strategy should be developed, like governance, security and energy, transport, environment, trade, local economic development and social and human development.
Developing this strategy can also provide the opportunity to add a maritime dimension to ongoing activities in the region. The Commission is currently developing a comprehensive package that will address maritime policy initiatives, management of natural resources and the fight against illegal fishing activities.
We can draw on our know-how from other strategies, such as the EU strategy for the Baltic Sea region and the EU Danube strategy. Indeed, the Danube strategy will require obvious interactions with the Black Sea. However, we are aware that each European basin region is different. Accordingly, we need to ensure that all future EU strategies should be adapted to their own sectoral characteristics, economic and social development, environment and energy, infrastructure and natural resources.
The report on developing an EU strategy for the Black Sea region offers an overview of the future challenges for the region, but it will also be relevant for establishing solid channels with the state partners in the region to ensure its smooth and effective implementation. We need to use this opportunity to consult extensively with all stakeholders, starting with our partners in the regions and with the involvement of Parliament.
Again, this report is welcome and we are keen to draw on its recommendations. The External Action Service and the relevant Commission services will be committing their efforts to prepare a Black Sea strategy for which we will seek your and the Council's support.
Madam President, Commissioner, ladies and gentlemen, I would like to congratulate Mr Ungureanu and, as rapporteur for the Committee on International Trade, I am pleased that some of our proposals have been included in the main text of the report.
I am pleased that, as has already been mentioned, after the accession of Bulgaria and Romania in 2007, the Black Sea, to put it figuratively, became a 'European' sea and requires an overall European strategy involving quite a lot of administrative and financial resources, as well as good coordination and accountability.
A key task is to incorporate a project approach into the new strategy. Special attention has to be paid to areas of common interest, such as the environment, energy, transport and infrastructure, which are of decisive importance to the region's sustainable development.
Intensive cooperation at parliamentary level is also necessary, for example, with organisations such as the Parliamentary Assembly of the Black Sea Economic Cooperation and the WTO, and with the Black Sea Trade and Development Bank. Finally, I also believe that we should consider other regional initiatives, but not allow the strategy to drown in them.
Madam President, the Committee on Industry, Research and Industry supports full market and regulatory integration on the basis of EU energy legislation and encourages the participation of countries in the wider Black Sea region in the Energy Community Treaty, as well as EU, EIB and EBRD assistance for the modernisation of the energy infrastructure in this region.
We stress the European added value and importance of the Southern Gas Corridor as a means of enhancing the European Union's supply security. Projects such as the Nabucco pipeline, a priority project for the European Union, along with the Trans-Adriatic Pipeline, the Pan-European Oil Pipeline, the Turkey-Greece-Italy Interconnector, or the Azerbaijan-Georgia-Romania Interconnector, emphasise both the importance of the EU's commitments in the Black Sea region and the further need to step up cooperation between the countries in the region. We stress the importance of establishing a regional research and education network in the wider Black Sea region and its link to GEANT, and call on the Commission to continue to support research projects in the region.
I am ending, Madam President, with a call to the Commission to devise a European Union strategy for the region, along with an action plan. We stress the need to establish a link between this and the European Union's Danube strategy.
rapporteur for the opinion of the Committee on Regional Development. - Madam President, Commissioner, the importance of the Black Sea region for the EU from the transport, energy, stability, security and environmental point of view is evident. It is for this reason that the EU strategy for this region will certainly have a very positive impact on the area and on the EU as a whole.
The Committee on Regional Development believes this strategy can bring growth and sustainable development for the region. But also it is of the opinion that for full effectiveness, it is necessary to involve all the states of the region, no matter whether they are Member States or not. This strategy needs actions to be coordinated - but how could this coordination exist without the proper involvement of all countries? Coordination is certainly needed with the Danube strategy, which is soon supposed to become a major priority of the Hungarian Presidency.
The use of an integrated approach and cross-border cooperation between the regions should be promoted in all fields of the strategy but, in particular, those of transport, energy and the environment.
Madam President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur for the excellent work he has done, bringing many ideas together in a comprehensive form, something that will help us in our future efforts.
We must understand that this cooperation in the Black Sea region should not be confused with the Eastern Partnership or with our strategic relations with Turkey and Russia. These are different matters and this cooperation does not replace them. On the other hand, I find hugely exciting that it is possible to bring these divergent groups together on certain issues in order to produce a coherent policy that is in our own interests, as well as helping the relevant countries too. Such cooperation may possibly help to bring together conflicting political and economic interests, so that future disputes will be less dramatic and dangerous and so that, for example, our work in the Eastern Partnership is not construed as being directed against any particular individual, but rather that everything is understood to be complementary. However, when it comes to a European perspective, this cooperative stance should not preclude us from expecting that the Eastern Partnership with these countries will produce different results from development strategies with Russia, for example. We must be permitted to make such distinctions and the Commissioner is no doubt well aware that this should be the case. However, for this reason, Black Sea cooperation is in the interest of the European Union, in the interest of Russia, in the interest of Turkey and in the interest of the remaining countries in this region - most of whom are members of the Eastern Partnership. I could imagine that this will contribute significantly to the economic and political stability of Europe and hope that we can work closely with the Commissioner in order to drive this forward.
on behalf of the S&D Group. - Madam President, the Black Sea is a gate to and from Europe, and therefore it should be addressed as such. It is not a far distant place of little relevance which occasionally comes to our attention.
The truth is that the area has already put - and will continue to put - items on our agenda, be it through the interruption of gas transit as in 2006 and 2008, or the Georgian war in 2008. However, in spite of the evidence and its recognised importance, the Black Sea area still does not enjoy the attention it deserves from the EU - an EU which was, in a way, compelled to address these problems once Bulgaria and Romania had become members in 2007.
The Black Sea Synergy, elaborated not long after the admission of those two countries, appears to have been, in retrospect, a hastily put together document designed to cover a 'blank spot' or 'black hole' - depending on your preference - which the EU had to deal with almost overnight. The fact that nothing of importance has happened since the first review of the initiative in 2008 - and we are not very far advanced in its implementation as mentioned in the report - is indicative of that.
To my mind, there are two main reasons for this. First, there is an apparent disinterest and unwillingness on the part of EU Members to address the area decisively. Moreover, now that money is short, there is even less willingness to do so than before.
Secondly, the initial assumption on which the synergy was based, namely, that the area should become a coherent and cooperative region in order to qualify for EU attention and material support, has ignored the simple truth that just 20 years ago, the area looked completely different. To expect an area so complex and different to become coherent and get an individual identity in such a short time is either unrealistic or - I hate to say - ill-intended. Perhaps, in the context of a revisiting of the Eastern Partnership, things would improve.
Madam President, the report which my fellow Member, Mr Ungureanu, has prepared in such a committed way and in a manner that paves the way for cooperation, for which I thank him, brings our attention back to a region characterised by diversity. The diversity of political systems, cultural traditions, religions, statuses and ambitions in terms of moving closer to the European Union, the level of economic development, the availability of natural resources and, of course, the new situation which has arisen because, today, three Member States of the European Union form part of the region that we are discussing.
For us, the Black Sea region is particularly interesting because of its geostrategic position, which brings with it either added value or serious risks to our security interests. In this context, I emphasise, in particular, energy security and ensuring a sustainable energy supply for the European Union, infrastructure and opportunities for us to have an influence in the resolution of conflicts and unresolved issues in the region, as well as developing partnerships with Russia and Turkey. All of this can be achieved with a deeper engagement of the countries in the region and with the participation of all Member States of the European Union and other organisations and networks present in the region, including networks of civil society organisations; it is precisely they that require our special attention and recognition.
We do not need new institutions for any of this; what we need to do is ensure regular funding and greater political engagement. Commissioner, I believe that you will be able to put this report to good use and I look forward to working with you.
Madam President, Commissioner, ladies and gentlemen, if the Black Sea region is to develop into an area of stability, security, democracy and prosperity and if these opportunities and challenges are to be fulfilled, we need an all-embracing strategy. This resolution pursues that objective and is therefore supported by my group. This is also because a number of our proposals have been included, for example, dealing with the unresolved conflicts in the region, improving cooperation in civil society, support for people-to-people projects and the promotion of small projects in the context of cross-border cooperation.
We also want to see a sustainable energy policy, greater energy efficiency and the establishment of academic and student networks. However, what I would criticise is the lack of a coherent position in relation to the question of the energy infrastructure in the region - I would mention Nabucco and South Stream in this context. I fail to understand why our call for stricter monitoring of oil rigs in the Black Sea has been rejected. This is absolutely essential following the disaster in the Gulf of Mexico. It is for this reason that we are presenting this amendment once again today.
Madam President, Commissioner, I think the document which has been drafted deserves to be endorsed, so on behalf of my group, I endorse it. I would like to emphasise that the Black Sea Synergy needs rethinking, today. Noble intentions have not always translated into effective use of the Synergy, and it is very good that the rapporteur stresses this. Therefore, I think the most important task today for Mr Füle is to try to sort out our initiatives in this part of Europe and show that our priority is Neighbourhood Policy, and that other issues should be given second place in this context. I think this way of thinking guarantees that the Black Sea Synergy will be effective in the future, especially in the field of energy. The Synergy could also be a good instrument, for example, if we are talking about supporting Georgia in the democratic and economic transformations it has been going through in recent years. However, the first and essential step, today, is to organise initiatives in this part of Europe, so that we can not only be proud of them, but that they will really be effective in achieving some specific objectives.
on behalf of the EFD Group. - Madam President, in discussing the Black Sea area, one word leaps to mind, and that is 'caution'. All must tread carefully here.
The Black Sea area is Russia's backyard. It has its fleet anchored in the Crimea at Sebastopol, close to the bloody battlefields of the Crimean War. We have seen the unfortunate conflict in Georgia, where there was fault on both sides. Had Georgia been in NATO, the consequences could have been disastrous. Whilst I support Georgian independence, it is unwise to goad the Russian bear in its own lair.
Then there is Turkey which the EU is playing with by offering membership despite the reality that members such as France will veto an application. Turkey has just 4% of its landmass within Europe. It should not be in the EU. There are real dangers in leading Turkey on. Disappointment could drive Turkey into the hands of Islamic extremists.
Finally, underlying all of this is the fact that the Black Sea is the hub for vital Caspian oil and gas. Tread carefully indeed.
(BG) Madam President, I would like to join the majority of the opinions expressed in this House and congratulate the rapporteur on what he has achieved with his report. Pontus Euxinus, as the Black Sea was called in antiquity, has always been of a major geostrategic and economic significance for Europe. It still has this significance in our times.
That is why it is very important for this strategy to be translated into real action, because we are having a debate again, and I remember us having a similar debate quite recently. That is why I want to basically draw a line under what has been said by the members of the socialist group, and to lend my particular support for the point that envisages a separate budgetary item to implement the strategy.
So I call upon the Commission to act. It is only with adequate funding that we will be able to translate the words spoken in this House today into action that has an impact on European citizens.
Madam President, I should like to start by congratulating Mr Ungureanu on his initiative in carrying out the report on the Black Sea. I also welcome the endorsement of several of the previous speakers, my distinguished colleagues, who have committed themselves to promoting a new European vision for the Black Sea region.
The Black Sea has indeed become a partially internal sea of the European Union. Its geostrategic importance can hardly be overstated, considering the regional stability, the democratisation processes, and the related energy security, economic and commercial issues. I strongly believe that we, the EU, should benefit from the potential of the Black Sea region and not others.
To achieve this goal, the European Union has to rely more on its Member States belonging to the region, has to give up any anchorage in the past and has to show more dynamism, leadership and vision. Without touching on the issues related to the enlargement process, I would like to address a message to all the Black Sea sceptics. Any slowdown in the EU integration process of the region will have a throwback effect on the democratic evolution of the area. The risk is medium and long-term instability, whose implications would be hard to evaluate, and even harder to manage, for the European Union.
In conclusion, the EU needs its internal Black Sea and we need an integrated strategy for this region. The Black Sea strategy should be drafted by the Commission, relying on the recommendations reached by our rapporteur. Today, this House should offer its wholehearted support for the strategy.
(EL) Madam President, we are debating a very important report today on a particular area close to the European Union: the Black Sea. The area combines EU Member States and countries which are important to regional cooperation. We therefore have a common need to safeguard the existence of an area of peace, democracy, security and stability around the Black Sea.
We have a stable framework for cooperation through the Black Sea Synergy, which was put in motion some time ago, although not with tangible results. Its successful implementation through action by all participating countries will further strengthen our relations on the basis of common values. It needs to complement the established European Neighbourhood Policy and the Eastern Partnership.
Stability and security around the Black Sea have a direct impact on Europe. Consequently, the European Union shares responsibility for supporting the peaceful resolution of conflict and building confidence. This area is important to the Union, especially by reason of its energy and transport links. Strengthening democracy and a strong rule of law system will facilitate trade, investments and the free movement of people.
I absolutely endorse the view that a special line should be set up in the budget for the Black Sea Synergy. This will provide effective help in modernising the area. It is up to us to use our policies to bring these countries even closer to Europe, for the mutual benefit of all.
Madam President, since 2007, we have acknowledged the importance of the Black Sea region, yet the impact of our approach has been modest to say the least: no concrete projects, no concrete results. We need a realistic and financially sound action plan with clear objectives, priority actions and benchmarks, and a better division of tasks and coordination with the Eastern Partnership and the Danube strategy.
We need to launch the energy and transport partnership alongside the environment partnership. Only through such a project-based approach, focused on small-scale specific projects, can we overcome the issue of the very diverse and complex interests in the region. We need to get past our fragmented approach in terms of finance as well. So far, we have had various financial instruments and little visibility. That is why we should make the Black Sea joint operational programme our central instrument for implementing the Black Sea strategy, using it as seed money to attract institutions ready to invest in the region and, hence, promote cooperation.
(CS) Madam President, the slow tempo of project implementation, the non-existence of action plans and assessment reports, the absence of high-level meetings, the risk of duplicity with the Eastern Partnership and many other problems indicate that the decision for Member States to take a leading role in implementing the Black Sea strategy was ill-advised. It appears that the European Commission should play a more significant role as the secretariat and facilitator of this strategy for the Black Sea.
I also firmly believe that this strategy, just like the other macro-region strategies, should remain neutral in budgetary, institutional and legislative terms; in other words, that it should not involve the expenditure of further additional resources, the establishment of new institutions or the drafting of new legislation.
There is no need for new operational programmes and specific budgetary items, but there is a need to focus on implementing specific projects, in which the states affected will have a real interest.
(EL) Madam President, Commissioner, it is merely a formality nowadays to emphasise that the Black Sea is an area of strategic importance to the European Union. How could it be otherwise, now that, following the accession of Bulgaria and Romania, it is practically an internal sea within the European Union? Energy, security, stability and, of course, democracy are sectors of prime importance to us in this area.
Since 2007, when we started our policy in this area, which is crucial on several counts, we have made some progress and achieved some successes. However, unfortunately, we have also seen delays and fragmented approaches and periods of inertia. It is unfortunate that no ministerial meeting on this policy has been organised since 2008. This situation falls well below our initial ambitions and, given the geostrategic, geopolitical and economic importance of the area, we only have one choice: to strengthen our policy and action on the Black Sea.
I therefore unreservedly support the proposal by the rapporteur, Mr Ungureanu, to upgrade European policy on the Black Sea to an integrated strategy supported by a separate budget line. Within this framework, I wish, as a member of the Committee on Transport and Tourism, to highlight the importance of these two sectors, which must be constituent components of a European strategy for the Black Sea.
Finally, there is no need to emphasise that the EU's Integrated Maritime Policy could also make an essential contribution to uniform, viable development of the Black Sea area. This needs to be done now. However, enlargement is another matter and requires a great deal of careful study.
Madam President, with the accession of Bulgaria and Romania, the Black Sea region became an EU neighbouring region. It is a strategic bridge connecting Europe with the Caspian Sea and Central Asia. Its geopolitical and economic importance for the EU is constantly increasing in terms of security, stability and energy. The Union should therefore step up its presence, develop active policies and find lasting solutions to the existing problems in the region.
It is not only the littoral countries that show a big interest in multilateral regional cooperation - which is crucial for solving urgent issues of regional and European importance such as 'frozen' conflicts, trafficking and other security-related issues.
What is currently needed is a focus on several issues of concern that are of pragmatic interest to all the littoral states. One such issue is maritime security. In recent years, there has been an increase in accidents involving loss of human life and environmental damage in the Black Sea. The EU should reduce the risk of civil accidents by providing assistance to search-and-rescue operations within the framework of the European integrated maritime policy. We expect to vote soon on the report by our colleague, Iliana Malinova Iotova, which deals for the first time with EU fisheries policy in the Black Sea. This could also offer a good basis for multilateral cooperation in the region.
EU support is also desirable for ongoing projects like the Black Sea Ring Highway, Pan-European Transport Corridors 8 and 9, and the transport connections between the Black Sea ports.
I would like to thank the rapporteur for supporting my amendments and for his excellent oral contribution.
(PL) Madam President, when we are talking about the Black Sea region, it needs to be said that there is no place like it around the European Union where there are such extreme differences, so many intense conflicts - including bloody conflicts - and so many conflicting interests. So we should not delude ourselves that by formulating any kind of policy, we will be able to resolve matters which other policies cannot resolve. This is not a radio request show, and we cannot solve energy problems when Russia does not want the pipeline but we do want it. We cannot resolve regional conflicts, either. In fact, it is a very limited policy, but for all that, it is worth applying it.
Since we are talking about synergy in relation to Black Sea policy, we should bear in mind that synergy means a certain added value. I would like to ask, for example, why the European Parliament is not working with organisations which exist in the region, such as the Parliamentary Assembly of the Black Sea Economic Cooperation (PABSEC). They want to work with us. The European Parliament thinks it is too big and too important, and is not seeking this cooperation. I propose we begin this cooperation and act together with others.
(RO) Madam President, the Black Sea region is strategically important to the European Union. However, we note the lack of a structured approach to this region. No action plan has been drawn up for the Black Sea Synergy and funding is provided via several uncoordinated instruments. This makes it imperative to devise an EU Black Sea strategy, with the same level of priority as the European Union's other regional strategies and focused on three main areas: economic, social and human development; energy, transport and environment; security and good governance.
Certain key projects for the European economy, such as the Nabucco pipeline, which would allow greater energy independence, or the development of the Black Sea ports, require immediate impetus, which can only be achieved on the back of a common strategy.
(EL) Madam President, the Black Sea is very important to the energy security of Europe. Commissioner, there is the major issue of the Nabucco pipeline, on which the energy security of Europe depends in large measure. However, as far as the supplier of this large pipeline is concerned, the information is very unclear. Yesterday, the President of the Commission, Mr Barroso, told us that he had been in Azerbaijan and Turkmenistan and that discussions had gone very well. What does that mean? At some point, we need to set a time limit. When will we know whether or not the Nabucco pipeline is viable, so that we do not waste energy and can look for alternatives? The issue of the Nabucco pipeline, which is one of the core issues in terms of Europe's energy security, is extremely important and needs to be clarified. Do we have a supplier or not?
(RO) Madam President, I would like to begin by congratulating the rapporteur, Mr Ungureanu, for the particularly fine job he has done on this report, which is extremely important both from a geopolitical and economic perspective. The region offers considerable potential for energy production and provision and must have greater attention focused on it, particularly with a view to ensuring the Union's energy security.
Given that, up until now, the actions taken by the EU have not been clarified sufficiently and the Black Sea Synergy has not achieved its expected potential, I sincerely hope that the European External Action Service will have available the human and material resources required to complete the implementation of the three partnerships: environment, transport and energy. I think that the European Union should not ignore this region. On the contrary, it must make its presence felt through consistent, long-term actions which will allow development opportunities to be utilised.
(HU) Madam President, ladies and gentlemen, as a Hungarian Member, I add my thoughts to the strategy for the Black Sea because I seem to notice two goals in the report which are identical with the main priorities of the Hungarian Presidency.
The first one is the fact that the report makes a commitment to regional development between the European Union and this region. For us Hungarian Members, this is particularly important with a view to support for the Danube strategy, as any request for support for the Danube strategy can only be credible if we remain open to supporting other strategies as well.
The second one is energy security itself. Other than its intention to ensure peace and stability in the region, perhaps the most important objective of the strategy for the Black Sea in the field of energy security is to ensure energy security itself, and as was said yesterday, energy security is the other main priority of the Hungarian Presidency, and is thus in all our interests.
(NL) Madam President, the Black Sea is on our doorstep and, when looked at from the energy perspective, it is also genuinely European. As shadow rapporteur of the Group of the European People's Party (Christian Democrats) for the Committee on Industry, Research and Energy and as coordinator for regional policy, I would like to endorse that view once again. The Black Sea offers a great opportunity. What is key in this respect is cooperation. We have just talked about the investments around Nabucco; these things can work only with stable relations. Yesterday, Mr Barroso reported the results achieved in Azerbaijan and Turkmenistan. In brief, the added value of such strategies is beyond dispute; that is very clear and, incidentally, Mr Brok has highlighted that.
As far as I am concerned, diversifying our energy flow would be paramount as part of a much broader framework. I also wish to thank rapporteur Ungureanu for this compelling and necessary report.
(RO) Madam President, the Black Sea is important to the European Union in terms not only of its strategic location, but also of the economic opportunities available and the conditions for stronger regional development. The benefits of the strategy for this region derive from its contribution to diversifying economic activities between the countries bordering the sea, increasing education and research cooperation, as well as strengthening cooperation in the region to provide important protection for the natural resources.
I think that the European Union must encourage the countries in the Black Sea region to make sufficient use of the natural environmental resources, ensure the region's sustainable development, improve the quality of life in this region and establish local and regional partnerships.
Member of the Commission. - Madam President, at this point, I shall make just three remarks. The first I have expressed already at the beginning of our debate, which is appreciation for this timely report on the Black Sea region.
Second, let me welcome the clear evidence, as shown in our debate, of the importance you attribute to this special region, which is shared by the External Action Service and the Commission.
My third remark is that I am looking forward to cooperation with the House on the Black Sea strategy and its subsequent implementation.
rapporteur. - Madam President, I am very lucky I can be short, not only because of the noise, but also because I was lucky enough to be supported on both sides, largely speaking, of this House. I think that, as Mr Brok stressed in his brilliant remarks, the report which we are preparing to vote on today is a very good example of cross-party cooperation in this House; I have to give special thanks to Mr Paşcu, who proved to be a very active and honest supporter of this report.
I do not want to bring in other names, as this would be unjust because everybody had something important to say regarding this report: regarding the uniqueness of the Black Sea space, regarding its fragility as well and regarding the need to exercise caution when we formulate policy in the Black Sea area.
Of course, it is vital to remark on the necessity of the Nabucco project and its pan-European importance. I would also like to thank Commissioner Füle for his remarks, especially for mentioning the maritime dimension, which the Commission is shaping right now and, of course, for making the necessary link between the Black Sea strategy and the Danube strategy.
The debate is closed.
The vote will take place in a few moments.
Written statements (Rule 149)
I would first of all like to congratulate my colleague, Traian Ungureanu, for drafting this report, which is especially important to Romania. My country is the most active EU Member State in promoting the Black Sea's strategic importance and the need for the Union to increase its role in this region. The region's importance has been outlined in several instruments supporting the EU's eastern neighbours. However, the Black Sea Synergy has produced limited results. I think that the EU's priorities must be aimed at consolidating a stable, democratic region. Unresolved conflicts have become the sore point in the Black Sea region. They can reignite at any time, posing a threat to regional security. The Black Sea is also of particular importance to EU energy security. The European Commission must continue to focus, in particular, on planned energy projects in this region.
The confused objectives and duplication of forms of cooperation are at risk of depriving the EU's Black Sea strategy of any substance. The situation is unlikely to improve due to the differences in status of the countries involved in relation to the European Union, to the frequently differing interests of the actors involved in this cooperation and due to a lack of vision, which is also evident in the Ungureanu report. If we want to speed up the process of settling the unresolved conflicts in the region, we need to start from the observation that this action has been greatly delayed by sponsors of the various plans vying with each other, thereby holding the process up for more than 15 years. Indeed, this competition betrays their varying interests, most often linked, whether explicitly or implicitly, to control over the transport routes in the region. I believe that a clearer picture will emerge only when it is patently obvious what is going to happen with Turkey's accession to the EU and what status Russia will have in relation to the Union. It is only when these matters have been clarified that the unresolved conflicts will be settled and long-term stability established in the region.
The strategy for the Black Sea is expected to play an increasingly important part in the future of the European Union. This is illustrated quite well by the joint declaration signed by the European Commission and Azerbaijan last week, in which Azerbaijan made a written commitment to making a large quantity of gas sources available to Europe. I am pleased to note that the European Commission is finally taking concrete steps to promote the Nabucco project, because ensuring access to the sources of gas located in the Caspian region should be considered a special priority. Meanwhile, however, we must not forget about the transportation of gas to Europe, which can only be realised through the countries of the Black Sea.
The intensification of dialogue between the EU and the countries of the Black Sea could represent a major advancement in guaranteeing the security of European energy supply as the construction of the Nabucco pipeline will also provide Member States currently characterised by a very poor diversity of resources with access to new sources of gas. However, the establishment of the pipelines will also require active contribution on the part of the countries involved. A transparent, non-discriminatory transport framework and a business environment that supports investments are not only important for the supply security of EU Member States, but are also crucial for the stability and prosperity of the region. In my opinion, the Black Sea region can only benefit from the construction of Nabucco: the pipeline will provide a predictable source of income for countries in the region, and will, at the same time, provide them with direct access to the world's largest gas market.
The author of the report under discussion clearly indicates that what is called the Black Sea Synergy, which was adopted in 2007, has not completely fulfilled the hopes which were placed in it. The enlargement of the Union with Bulgaria and Romania meant that this region found itself at the centre of our attention. After the situation in Central and Eastern Europe had stabilised, it seemed the time had come for the Union to concentrate on the Black Sea region. However, the global economic crisis made this subject literally disappear from the European agenda. We must not forget that the Union is not only the Baltic or the Mediterranean basin. Of course, current events in Tunisia show that these regions, too, require our attention. However, we must start to realise that the Black Sea region is slowly becoming pivotal from the European point of view. It is there that the solution to our energy problems is to be found. It is there that communication routes are located which are important to our economy. It is there that sources of instability, too, are to be found, which may, for us, represent a significant danger. For all these reasons, it is necessary to agree with the rapporteur that the time has come to develop a comprehensive EU policy for the Black Sea region. What is more, it seems that changes brought in by the Treaty of Lisbon may contribute to the effective introduction of such a plan. Furthermore, the establishment of a suitable unit in the European External Action Service could solve most of the imperfections of the current Black Sea Synergy.
The European Union strategy for the Black Sea region resembles a yeti. Everyone talks about it, but no one has seen it. This belief of mine is strengthened by some of the contradictions I can see right at the beginning of the resolution. First, there is the definition of the Black Sea region. It is rather curious that Azerbaijan, a country on the Caspian Sea, is included, while Macedonia is not, although its two closest neighbours, Bulgaria and Greece, are included in the Black Sea region, 'in accordance with the European Commission definition'. I had no idea that Greece stretches all the way to the shores of the Black Sea. The 13 areas of cooperation where greater EU involvement is anticipated in the region comprise a very extensive list. It seems that the Commission did not previously appreciate the importance of this region. Ultimately, given that EUR 1.5 million was taken from a pilot project on the environment and the development of the region in the spring of this year and redirected to a project on bananas in the ACP countries, I would have to query the information on which the Commission based such a decision. It is curious that the author 'failed to notice' the South Stream gas pipeline, yet mentions the controversial and not fully funded Nabucco project. I would like to emphasise that the opportunity to enter into partnership relationships with various EU regions will be very important for the further development of the region, excluding the area mentioned before. The conclusions from the last debate on suspending visas with Ukraine are missing.
in writing. - (RO) We are debating today a project which is important to the European Union's future from several perspectives. The accession of Romania and Bulgaria to the EU has brought added value with the provision of access to the Black Sea, a region which also brings together countries neighbouring the Union, including strategic partners. Drawing up a common Black Sea strategy will enable us to make significant progress towards creating an area of stability, security, democracy and prosperity. In this context, we can regard the common, integrated initiatives adopted by the countries in the region as a preliminary step towards the reunification of our continent.
As both a Romanian and a member of the Committee on Regional Development, I support the link being made between the future Black Sea strategy and the Danube strategy, recently launched by the European Commission. I think that the EU needs to be involved more in the Black Sea region and to cooperate with third countries, as our regions are interlinked territorially and economically. This will enable us to ensure greater energy security for the future, by implementing infrastructure projects such as the Southern Corridor or liquefied gas terminals and diversifying supply routes and sources.
Furthermore, we must give due importance to coordinating the financial instruments available for the Black Sea region, develop and modernise its ports, and reduce pollution in this area.
The Black Sea Synergy is a further example of a missed opportunity in the area of relations with regions which are geopolitically and strategically important for its future. When the strategy was adopted, construction of energy interconnections between the Black Sea countries and the European Union was set as a priority. The main investment which will enable achievement of this objective is the Nabucco gas pipeline. Unfortunately, we have, for a long time, been seeing a lack of determination from Brussels on this. Neighbouring countries which are interested in the construction of the pipeline are also saying so. For a year now, Azerbaijan has been signalling the need for action from the Union in order to contract gas from Kazakhstan and Tajikistan, because without their involvement, construction of the pipeline will not be financially worthwhile. Meanwhile, a competing project which by-passes the Caucasus countries - the Russian South Stream pipeline - is being given tacit consent for its construction. We must not work like this. The provisions of the energy report are insufficient. They should be made more specific by the addition of information about the means earmarked for investments of strategic significance for the future of the EU.
(The sitting was suspended for a few moments)